Case: 13-30917      Document: 00512518438         Page: 1    Date Filed: 01/31/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 13-30917                           January 31, 2014
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk



ALLEN ANCAR, III,

                                                 Plaintiff–Appellant,

versus

PORT SHIP SERVICE, INCORPORATED,

                                                 Defendant–Appellee.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-1710




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*


       Allen Ancar sued his employer, claiming discriminatory compensation.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30917    Document: 00512518438       Page: 2   Date Filed: 01/31/2014



                                   No. 13-30917
The district court granted the employer’s motion for summary judgment.
There is no error, so we affirm.
      Ancar was a driver who transported river pilots to and from the port.
Driving assignments were made on a rotating basis from a tablet on which the
name of each pilot was recorded when he called for a ride. Ancar claimed that
he frequently was assigned to pilots who did not give a tip or who tipped low
amounts and that such assignments were made because of his race.
      The district court correctly reasoned as follows:
        Plaintiff fails to point to any case law suggesting that tips, over
      which Plaintiff admits Defendant had no control, constitute com-
      pensation, terms, or privileges of employment under Title VII.
      Furthermore, Plaintiff does not point to any case law suggesting
      that all employees are entitled to the same amount in tips in the
      absence of an agreement with the employer regarding tipping.
      Additionally, Plaintiff’s conclusory allegations that the dispatcher
      intentionally made driver assignments based on race do not suffice
      without some supportive and qualifying evidentiary showing to
      create a material factual dispute.

The summary judgment is AFFIRMED.




                                        2